UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-2333


PRISCILLA REID HAMMOND,

                Plaintiff - Appellant,

          v.

ALLIEDBARTON SECURITY SERVICES LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:10-cv-02441-JFA)


Submitted:   June 13, 2012                 Decided:   July 26, 2012


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Harpootlian, Graham L. Newman, Michael D. Scott,
RICHARD A. HARPOOTLIAN, PA, Columbia, South Carolina, for
Appellant.   Weston Adams, III, Sterling G. Davies, Helen F.
Hiser, MCANGUS, GOUDELOCK & COURIE, LLC, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Priscilla Reid Hammond was attacked and beaten by an

armed   carjacker    in    a    parking    lot       of   Kershaw    County    Medical

Center (“KCMC”).      Hammond filed this diversity action against

AlliedBarton    Security       Services       LLC    (“AlliedBarton”),        alleging

that AlliedBarton was negligent in providing security services

to KCMC.    The district court granted summary judgment in favor

of   AlliedBarton,   and       Hammond    appeals.         Finding    no     error,   we

affirm.

           Hammond    challenges         the   district         court’s    conclusions

that AlliedBarton had only assumed those duties evidenced by its

contractual    agreement,        that     it        had   not     breached     a   duty

voluntarily    assumed    through       its    contractual        relationship     with

KCMC, and that Hammond otherwise failed to provide evidence of a

breach.    We review a grant of summary judgment de novo, viewing

the facts and drawing all reasonable inferences in the light

most favorable to the non-moving party.                   Robinson v. Clipse, 602

F.3d 605, 607 (4th Cir. 2010).                Summary judgment is appropriate

when “there is no genuine dispute as to any material fact and

the movant is entitled to a judgment as a matter of law.”                          Fed.

R. Civ. P. 56(a).

           Although a business owner, such as KCMC, has a duty to

take reasonable care to protect invitees to its property from

foreseeable risk, see, e.g., Bass v. Gopal, Inc., 716 S.E.2d

                                          2
910, 913 (S.C. 2011), this duty does not automatically extend to

AlliedBarton.        We conclude that Hammond has failed to provide

evidence    sufficient      to   establish      that   AlliedBarton       should    be

held responsible for KCMC’s duty to ensure the safety of KCMC’s

patrons,     beyond      the     scope     of     those    duties     specifically

undertaken       pursuant   to    their    contractual      relationship.          See

Madison ex rel. Bryant v. Babcock Ctr., Inc., 638 S.E.2d 650,

656-57 (S.C. 2006); Dorrell v. S.C. Dep’t of Transp., 605 S.E.2d

12, 14 (S.C. 2004).              Taking the evidence in the light most

favorable to Hammond, we also conclude that the record does not

establish    that    AlliedBarton        either   voluntarily      assumed      duties

beyond its contractual requirements, breached its duties under

the    contract,    or   failed    to     adequately      train    its    employees.

Thus, the district court properly granted summary judgment in

favor of AlliedBarton.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with   oral    argument       because   the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                           3